Citation Nr: 1509615	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  07-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to a disability rating higher than 10 percent for history of right eye orbital fracture.  

3.  Entitlement to an initial rating higher than 30 percent for bipolar disorder.  

4.  Entitlement to an effective date earlier than March 3, 2006 for the grant of service connection for bipolar disorder.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Veteran first filed a claim of entitlement to service connection for a right knee disability in April 2002 and the AOJ denied the claim in an unappealed May 2003 rating decision.  He next filed a claim for service connection for a right knee disability in September 2005 and the AOJ denied that claim in the June 2006 decision on appeal.  

In March 2011, the Board reopened the claim and remanded the issue for additional development.  Following completion of the directed development, the case was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board denied the appeal in a July 2013 decision.  

The Veteran appealed the Board's July 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2013 decision as to the right knee issue, and remanded the matter to the Board for action consistent with the terms of the JMR.  

Since the AOJ last reviewed this case additional pertinent evidence has been added to the record, including records obtained from the Social Security Administration (SSA).  In a September 2014 letter, the Veteran, through his representative, waived AOJ consideration of the evidence in the first instance.  The Board has therefore considered all evidence of record , irrespective of when it was submitted.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran's entire claims file, to include the portion stored electronically, was reviewed by the Board in arriving at the decision explained in the instant document.  The Board apologizes to the Veteran for the delay in the full adjudication of his case.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

The Veteran had no injury or disease involving his right knee during active service, arthritis of the right knee did not manifest within one year of separation from active service, and his current right knee disability is unrelated to active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Court has provided guidance with regard to cases involving a JMR. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR, as instructed by the Court.  The JMR directed the Board to provide an "adequate" statement of reasons and bases regarding adequacy of the June 2011 VA examination.  It is exceptionally imperative to note that the Parties did not make a determination that the June 2011 VA examination was inadequate and did not direct the Board to provide another examination.  

It is the Board's determination that the examination is adequate.  The Board provides its reasons and bases for this determination further along in the instant decision.  

In his April 2002 claim, the Veteran indicated that he had a right knee disability that began in 1969, now more than 45 years ago, and that he was treated for it at an Air Force Base in Dyess, Texas.  

In September 2005, he submitted a document in which he stated that his condition had worsened and he now had pain in his knee, a statement that the AOJ accepted as a claim of entitlement to service connection for a right knee disability.  In his July 2006 notice of disagreement with that decision, the Veteran listed the following with reference to his service treatment records:  "Knee Injury 5 November, 1969, 18, November 1969 (Discharge notes) 27 May, 1970."  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service treatment records document that on November 5, 1969, the Veteran reported that he hit his knee and was told he had bruised cartilage.  From that note the date of the injury itself is not clear but later notes show it to be one month earlier - in October 1969.  The Veteran reported that he had a sore spot.  Physical examination findings were that the area just lateral and inferior to the border of the left patella was tender.  There is no ambiguity in the notation as to which knee was involved - it was his left knee.  The impression was a probable bruise of the quadriceps tendon and x-rays and to see orthopedics as needed were ordered.  

A radiology report form shows that x-rays were requested on November 6, 1969.  The pertinent clinical history, operations, physical findings, and provision diagnosis section of the report states that he fell on his left knee one month ago and still had pain inferior to the inferior border of the left patella.  The examination requested block indicates that the x-rays were of the lateral left knee.  All references in these handwritten entries were to the left knee with this designated as a circled "L."  The radiographic report itself begins with "EXAMINATION OF THE LEFT KNEE" and then provides details with reference to "the left patella."  

Also of record is a consultation request and report with the request dated November 17, 1969.  The request was for quad exercises and heat for the left knee, again designated as an "L" with a circle around it.  

An entry dated November 18, 1969 documents that the Veteran had pain over the left tibial tubercle and popping in the knee.  It states that in 1966 he fell down steps and hurt his knee and "contused" it two more times since.  It states that the knee gets stiff afterwards and does not lock and that it gives way once in what is written as every "2 [illegible] / 3 yrs."  

There are no more entries in the service treatment records with explicit reference to the left knee and no mention of the right knee until the reports of medical examination and history executed for separation from active service, detailed below.  

The report of medical examination conducted in May 1970, for the purpose of separation from active service, documents a normal clinical evaluation of the Veteran's lower extremities, providing evidence against this claim.  

The report of medical history that the Veteran filled out in May 1970 includes his endorsement that he either then had or had previously had swollen or painful joints.  He also initially checked the "Yes" box to indicate that he then or previously had trick or knocked knee but then changed that to a check in the "No" box, providing factual evidence against his own claim.   

In the section of that report for a physician's summary and elaboration of all pertinent data, a medical officer indicated that "[p]ainful joint refers to sprain right knee, 1969.  Responded well to conservative measure.  No recurrence, no comp., no seq."  This entire narrative, including the section regarding the knee, is also found in a block for notes and significant or interval history on the May 1970 report of medical examination.  This then is the only reference in the service treatment records to his right knee.

There is another mention of a knee in the service treatment records, other than the examination reports at separation:  In October 1968, the Veteran was seen for a wart in what appears to the right groin that had been present for several months.  The note also stated as follows:  "also knee problem - Hurt in high school football before.  Gets stiff after injury in football occasionally.  Off & on gives out - ?? not 2 to pain.  P.E. Neg except stress on medial meniscus ?? pain & catchy.  Imp: Possible Meniscus disease (medial)."  

There is no statement as to whether this was a right or left knee.  There is no mention of any knee problems or previous injury in the Veteran's report of medical history at entrance into service.  

A detailed review of this records has been undertaken by the undersigned.  As a finding of fact, the Board finds that the preponderance of evidence contained in the service treatment records shows that the Veteran injured his left knee during service, not his right knee.  The only reference to the right knee is in the narrative at separation from service.  The information for that narrative clearly was not obtained from the service treatment records because those records document injury of his left knee, not a 1969 injury of his right knee.  Therefore, the "right" knee information at separation from service was either incorrectly related to the physician by the Veteran or the physician incorrectly transcribed the information provided by the Veteran.  As the knee injury had resolved it is not surprising that the Veteran may have misreported which knee was injured.  In any event, the records in this case are highly detailed and provide significant factual evidence against this claim.     

Overall, what is highly significant is that there are numerous entries that specify the left knee.  For it to have been the right knee that he sought treatment for in November 1969 the entry on November 5, 1969 would have to be incorrect as to which knee was injured.  This is unlikely, because unlike the entry in May 1970, the Veteran had symptoms present on November 5, 1969 and those notes were entered contemporaneous to the actual examination of the knee.  For it to have been the right knee would also mean that the radiology staff entered the incorrect knee and, presumably, took x-rays of the incorrect knee.  This is highly unlikely because it is reasonable to expect that the Veteran who was experiencing symptoms at the time would have informed them that they were taking x-rays of the asymptomatic knee (the wrong knee).

Finally, the person that made the request from orthopedics for physical therapy and the person that made the entry on November 18, 1969 would also have had to have listed the incorrect knee if it was indeed the right knee and not the left knee that was injured.  That these entries contemporaneous to when he sought treatment, the November 5th note, the radiology report, the orthopedics consult request, and the November 18th note, all incorrectly listed the left knee is much less likely than that the physician or the Veteran incorrectly specified the right knee in May 1970, months after the symptoms had resolved.  

While it is possible that the Veteran had a right and left knee injury and/or had symptoms of both knees during service more than 40 years ago, the service treatment records do not document such.  Nor does the Veteran allege that he injured or sought treatment for both knees.  As indicated above, he pointed to the November 5, 1969 entry as evidence that he injured his right knee during service.  The remark about a possible meniscus problem, found in the 1968 entry, does not mention the specific knee, right or left, and it would be pure speculation to find that it was the right knee.  The fact that he was seen for a wart of the right groin is not probative of a finding that the knee he reported as having injured prior to service was the right knee.  The 1968 entry is not probative as to which knee he was referring.

Simply stated, the best evidence in this case provides highly probative factual evidence against this claim.  This is not a case where there is simply an absence of medical evidence.  The evidence in this case is highly detailed and appears complete. 

The most probative evidence from the service treatment records as to which knee the Veteran injured during service are the three entries in November 1969 and those show that he injured his left knee, not his right knee.  The Board finds that the service treatment records show that he injured his left knee during service but do not provide evidence of a right knee in-service injury or symptoms

Beyond the above, the post-service medical records supports this finding:  The earliest evidence of a right knee disorder is found in the report of a June 2005 Missouri Baptist Medical Center whole body bone scintigraphy that documents that he had mild increased activity in the region of the right patella likely reflecting mild degenerative change.  Treatment records from Mercy Clinic Olivette, associated with the records obtained from the SSA, include a March 2012 entry that the Veteran played football and injured his right knee while in the armed forces and had a recurrence of right knee pain since years earlier (2006) and markedly increased symptoms in the past two years.  Diagnosis was degenerative joint disease of the right knee.  This entry refers to the June 2006 bone scan and states that the most recent x-rays were from November 2011.

The Board finds these records probative of a finding that he has had arthritis of the right knee during the course of his claim and appeal.  The reference to an in-service injury of his right knee could only have been obtained from the Veteran and as such does not add weight beyond what the Veteran has asserted as to the occurrence of a right knee injury during service.  This is because the entry in these records as to an in-service injury is only a notation of what the Veteran reported; there is no independent basis for the entry.  

VA afforded the Veteran a compensation and pension examination of his right knee in June 2011.  The examiner indicated that he had reviewed the Veteran's claims file.  He noted that the Veteran was seen in November 1969 with a history of a fall onto his left knee a month earlier and x-rays showed calcific densities of the quadriceps tendon.  This is an accurate recounting of the November 1969 service treatment records.  

The examiner clearly considered the Veteran reported history of an in-service right knee injury because he documented it.  He noted that the Veteran reported that he injured his right knee in what he remembered as November 1968.  The Veteran reported that he was playing football at Dyess Air Force Base, tried to block a defensive tackle, and was knocked out.  He reported that he came to the hospital and he thinks he had x-rays of his right knee, was provided an Ace bandage and painkillers, but no crutches.  He reported that he was able to return to duty in two days and that the knee felt like a sprain.  He reported that after two weeks the knee was fine and that at discharge from the military he had occasional pain and clicking in the knee that might have occurred once per month.  

Also documented is the Veteran's report to the examiner as to post-service symptoms.  He reported that he went into police work post-service, attending a police academy, becoming a patrolman, and then a police chief, without any knee injuries or pain.  He reported that it was not until 2003 that he began to experience pain and giving way of the right knee but never saw a physician specifically for the knee.  Rather he saw a physiatrist in 2005 for back problems and had a bone scan.  The examiner stated that the bone scan report was of record and accurately recounted the results.  The Veteran reported that those knee symptoms resolved and that about nine months prior to the June 2011 examination he saw his primary care provider and was told there may be something wrong with the knee.

The examiner conducted a physical examination of the Veteran's right knee and documented the results.  The examiner diagnosed right knee strain.  

In a discussion section of the report, the examiner stated that the diagnosis was based on the Veteran's history related to him on the date of the examination.  He stated that there were no records in the service medical record to indicate that he was treated for right knee pain, stating "[h]e was seen for his left knee, but not the right."   He remarked that the bone scan findings were nonspecific and relate to the patella but routine x-rays of the knee the day of the examination showed no specific abnormality of that patella that he could diagnose.  He concluded that based upon the review of the record there is no relationship between the Veteran's right knee symptoms and the military but only a relationship based on the Veteran's history as the Veteran related to the examiner.  He also remarked that his current symptoms are not disabling and not limiting with only a slight limitation of full range of flexion.  

The Board finds this examination to be adequate, consistent with the record as a whole, and evidence against the Veteran's claim.  

As this point, the Board will explain the factors regarding the examination stated in the JMR and explain why the Board finds this examination adequate.  First the Board lists the factors and then it addresses each one.  

In the JMR, the Parties pointed out parts of the examination report, which they referred to as "factors," that they agreed were unclear and required explanation by the Board as to why the Board accepts the examination as adequate.  

First, the Parties agreed that although the examiner provided a diagnosis of "right knee strain" the examiner did not explain whether this diagnosis was an indication of a current or past diagnosis.  In this regard, the Board finds this question to be somewhat indeterminate. 

Second, the Parties agreed that the lack of clarity was compounded by the examiner's further indication that x-rays did not evidence a diagnosis of arthritis or specific abnormality of the patella and that the Veteran's current symptoms were not disabling.  

Third, the Parties agreed that the examiner did not make it clear how the Veteran did not have a disability or limitation due to his current symptoms, yet, the examiner stated "slight" limitation.  

Fourth, that the examiner did not explain whether the "relationship" regarding the Veteran's right knee to which he referred is a finding that there is some non-disabling right knee condition which is related to the Veteran's military service, or if the finding of right knee strain reported in the Veteran's separation examination has no relationship to service based upon current findings of no diagnosis of a current condition.  The Parties agreed that on remand to the Board, the Board should provide an adequate statement of reasons or bases regarding the adequacy of the VA examination.  

The reasons provided in the following paragraphs are supported by the logic provided and are consistent with the Court's explanation and direction in Monzingo v. Shinseki.  In Monzingo, the Court explained that lack of an explicit laying-out of the journey from the facts to a conclusion by the examiner is not a basis for finding the report "inadequate".  26 Vet. App. 97, 106.  Rather, the report must be read as a whole.  Id.  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

As to the first JMR factor, the Board finds that the examiner's diagnosis of right knee strain is current, as of the June 2011, diagnosis.  The examiner explained that in his opinion the Veteran did not have arthritis, based on the x-ray findings, and explained that the patella was negative.  The examiner also stated that the Veteran's current symptoms were not disabling.  He therefore acknowledged that the Veteran had present right knee symptoms.  From this it follows that the right knee strain was a diagnosis to which the current symptoms were attributed.  If the examiner considered it to be a past diagnosis then it would not make sense for him to refer to current symptoms.  

Moreover, the examiner indicated that the "DIAGNOSIS" was right knee strain.  If he meant it only as a past diagnosis it is reasonable to assume that he would have used a past tense or indicated that he meant it as a past diagnosis only.  A reasonable interpretation of the report, which the Board adopts, is that "right knee strain" was the current diagnosis provided by the examiner and accounts for the Veteran's then current symptoms, which were not attributable to a diagnosis per the radiology study done at the time of the examination.  

As to the second JMR factor, the Board finds no lack of clarity introduced by, or for that matter compounded by, the examiner's further indication that x-rays did not evidence a diagnosis of arthritis or specific abnormality of the patella and that the Veteran's current symptoms were not disabling.  There is nothing contradictory about this statement and the current diagnosis of right knee strain.  It may have been contradictory if the examiner had diagnosed a patellar disability or had diagnosed arthritis, but he did not.  He diagnosed right knee strain.  The examiner was a physician and there is no reason to question his competence.  The Board finds no indication, nor is it obvious to a non-medical expert, such as the Board, that a person could not have knee strain without evidence of a patellar abnormality or arthritis.  There is no expert evidence or competent evidence that indicates that there is an inconsistency inherent to a diagnosis of right knee strain with negative arthritis findings or patellar abnormality on x-rays.  A reasonable reading of the examiner's mention of the patella and arthritis is that the bone scan findings involved the patella and degenerative change but the examiner did not agree, based on x-ray findings, with a diagnosis of arthritis but rather determined that right knee strain was the correct diagnosis.  

As to the third JMR factor, the examiner's statement regarding a current disability or limitation due to his current symptoms was a comment on the severity of the Veteran's current right knee symptoms, nothing more.  At most, this is unnecessary extraneous information in the entitlement to service connection aspect of a case and would appear to be a gratuitous reproach of the report overall.  What the examiner stated was "[f]urther, the veteran's current symptoms are not disabling and not limiting with only a slight limitation of full range of flexion."  That the symptoms are "not disabling" is no more than an assessment of the level of disability due to his right knee strain.  It must be remembered that the examiner is a medical expert, not a lawyer.  While a current disability is a legal element for a grant of service connection, the examiner's statement that the symptoms are not disabling is not a binary determination of "no disability" in the legal element sense, but is reasonably read as a statement of the severity of his right knee strain.  That there are various degrees of severity of disability is shown by the schedule VA uses for rating disabilities for which service connection has been established, including the provision for assigning a noncompensable rating for a service connected disability.  See generally 38 C.F.R. Part 4 (2014).  

Additionally, the examiner stated that the symptoms were not limiting with only slight limitation of motion.  This language read with the preceding "not disabling" is additional evidence that the examiner was referring to the severity of the present disability.  The comments about the severity of disability are not significant in this case.  For purposes of this decision, the Board finds that the opinion, read as a whole, shows that the Veteran has a current right knee disability, diagnosed as right knee strain.  The examiner diagnosed knee strain and for the purposes of whether the current disability element is met, that statement and the later evidence of arthritis found in the March 2012 Mercy Clinic Olivette records is sufficient for the Board to find that the Veteran has a current disability of his right knee.  The Veteran's current disability of the right knee is arthritis and strain.  

As to the fourth JMR factor, in the context of the entire examination report a reasonable interpretation of the "relationship" regarding the Veteran's right knee to which the examiner referred is a finding that his current right knee disability is not related to his military service.  The reason this is a reasonable interpretation is that the examiner also, in the same report, stated that service medical records showed that the Veteran did not injure his right knee during service, he injured his left knee during service.  The examiner clearly knew of the history as related by the Veteran as he both recorded it in the report and referred to it in the report.  It is quite clear that the examiner found the service treatment record more probative as to what knee was injured during service.  

In this regard, there is no requirement that the examiner assess the Veteran's credibility, that is the Board's duty and it does so in this decision.  Given that the examiner concluded that the Veteran did not injure his right knee in service, but rather injured his left knee in service, and as the examiner determined that the Veteran had symptoms (including slight limitation of motion) and diagnosed knee strain, the best reading of the report, as a whole, is that the "relationship" regarding the Veteran's right knee to which the examiner referred is a finding that his current right knee disability is not related to his military service.  

The Veteran's current recollections of injuring his right knee during service are not accurate.  This is because his references to a right knee injury are based on memory but conflict with what was contemporaneously documented by more than one practitioner at the time of the 1969 injury.  Moreover, the Veteran's June 2011 reports to the examiner about being knocked unconscious, taken to a hospital, injuring his right knee, and being placed on limited duty in 1968 (or for that matter 1969) are so inconsistent with the service treatment records that the Board finds the Veteran's report in this regard to not be factual correct. 

In this regard, this is not a case in which the Board finds that the statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence of an in-service right knee injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may not determine that evidence lacks credibility merely because it is unaccacompanied by contemporaneous medical evidence).  Here there is contemporaneous evidence of the injury that the Veteran alleges was of his right knee.  The Board has weighed that contemporaneous medical evidence against the Veteran's statements and found that the contemporaneous evidence is more probative and that the descrepencies tend to show that the Veteran is not credible.  In Kahana v. Shinseki, the concurring opinion explained that the Board may infer that an alleged fact did not exist if the fact is not recorded in the service treatment records if the records appear complete and the fact would have ordinarily been recorded in the records if the fact existed.  24 Vet. App. 428, 440.  That is particularly the case here where there are service treatment records that document the in-service left knee injury occurring at the time that the Veteran now reports that he had a right knee injury.  The service records provide detailed evidence against the Veteran's recollection of events.     

There is extensive documentation in service treatment records both in 1968 and 1969 with no mention of such an injury to the right knee.  The head injury is mentioned in the physician's summary on the reports of medical examination and medical history and is linked to a mild concussion and fracture of the zygoma in 1967 and a football injury (of his right index finger) in 1968, not a right knee injury.  

April 1967 treatment records document that the Veteran was treated for a head injury.  The hospital summary shows that he was diagnosed with a right orbital fracture.  A radiology report documents that skull x-rays were taken and negative ("ok") and that facial bone x-rays showed a fracture of the right zygoma.  August 1969 entries document that the Veteran reported that he was hit in the right eye while playing touch football and that he had his right eye injured two year previous  and had plastic surgery.  X-rays showed the old orbital fracture.  Impression was soft tissue injury below the eye.  There is no mention of a knee injury or loss of consciousness.  

The head injury/orbital fracture took place while the Veteran was stationed at the Air Force Base in North Carolina, not Dyess Air Force Base in Texas, as the Veteran reported during the VA examination.  The Veteran's service personnel records document that he served at Seymour Johnson Air Force Base in North Carolina prior to his service in Vietnam which began in September 1967 and served at Dyess Air Force Base in Texas beginning in October 1968, after his service in Vietnam.  

Service treatment records document that in November 1968 the Veteran sought treatment for his right index finger that he jammed playing football.  X-rays showed a hairline fracture.  This was treated at the Dyess Air Force Base hospital.  There are followups and an x-ray report but none of these documents mention a knee injury or a loss of consciousness.  Again, as noted above, the reports are detailed.   

The Veteran's historical account is shown by these records to be inaccurate and shows that he is not a reliable historian of events from many years ago.  In this case the significant differences between the service treatment records and the Veteran's reports of what happened during service show that his reports of what happened during service are not accurate.  

Significantly, by the Veteran's own account he had no knee symptoms for decades following service.  This long period of time without symptoms is another factor influencing the Board's determination that he incorrectly recollected which knee was injured during service.  

Here the Board explains that by its finding of lack of accuracy, or unreliable historical account, the Board is not implying that the Veteran had an intent to deceive.  Rather, the Veteran is simply mistaken in his recollections due to the fallibility of human memory for events from nearly one-half century ago.  This is consistent with the view of memory in law in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

For these reasons, the Board affords more weight to the account of injuries in the service treatment records than what the Veteran reported post -service, including during the 2011 examination.  

In summary, the most probative evidence of record shows that the Veteran suffered a head injury and a fractured zygoma in 1967 while serving in North Carolina, not in 1968 or 1969, and he did not suffer a right knee injury in 1967.  He had a soft tissue injury near the right eye in 1968 while serving at Dyess Air Force Base in Texas, but no injury of his right knee occurred at that time.  In November 1969 he was treated for a fall injury of his left knee that occurred approximately one month earlier.  He did not have a right knee injury or symptoms involving his right knee during service.  The evidence tends to show that arthritis of his right knee first manifested many years after separation from service.  

Beyond the above, what this case amounts to is a determination regarding the in-service element and the preponderance of evidence is against a finding that the Veteran had a disease or injury of his right knee during service or that arthritis manifested to a compensable degree within one year of separation from active service.  From this determination it necessarily follows that the nexus element is not met.  

Because the preponderance of evidence is against a finding that all elements have been met for service connection of right knee disability, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2005 and May 2012.  The December 2005 letter provided all required notice other than that addressing the downstream elements of assignment of an effective date and a disability rating.  As the AOJ denied the claim and the Board here denies the appeal, the timing error in the downstream notice is harmless because no disability rating or effective date will be assigned.  Regardless, the AOJ issued a Supplemental Statement of the Case in June 2012, after the May 2012 notice letter thus curing any timing defect.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the SSA.  VA provided an examination of the Veteran's right knee in June 2011.  That examination is adequate as was explained in the "Service Connection" section of this decision.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a right knee disability is denied.  


REMAND

A remand is necessary for the AOJ to issue a statement of the case (SOC) in response to a notice of disagreement with August 2013 and May 2014 determinations.  

The AOJ granted service connection for bipolar disorder in an August 2013 rating decision (the bipolar disorder may also have had an impact on the Veteran's recollection of events, but this is not clear and the Board makes no medical determination in this regard), implementing the Board's July 2013 grant of the Veteran's appeal as to service connection for a psychiatric disorder.  The AOJ assigned an effective date of March 3, 2006 and an initial disability rating of 50 percent.  In a May 2014 rating decision, the AOJ denied the Veteran's claims for increased disability ratings for migraines, bipolar disorder, and right eye orbital fracture and denied entitlement to a TDIU.  

In June 2014, the AOJ received the Veteran's notice of disagreement (NOD) as to the effective date and disability rating assigned for bipolar disorder, the denial of a higher rating for right orbital fracture, and the denial of a TDIU.  Review of the claims file fails to reveal that a Statement of the Case (SOC) on these issues has been furnished to the Veteran and his representative or that the disagreement has been resolved.  On remand, the AOJ must furnish the Veteran and his representative with an appropriate SOC.  See 38 U.S.C.A. § 7105(d)(1) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide an SOC to the Veteran and his representative in response to the June 2014 NOD with the following: (1) Entitlement to a disability rating higher than 10 percent for history of right eye orbital fracture; (2) entitlement to an initial rating higher than 30 percent for bipolar disorder; (3) entitlement to an effective date earlier than March 3, 2006 for the grant of service connection for bipolar disorder, and entitlement to a TDIU.  Return the case to the Board only if and to the extent that the Veteran perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


